 1

 2

 3

 4

 5

 6

 7
                                                         The Honorable MARSHA J. PECHMAN
 8
                             UNITED STATES DISTRICT COURT
 9                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
10
     A.B., by and through her next friend            No. 14-cv-01178-MJP
11   CASSIE CORDELL TRUEBLOOD, et al.,
12
                                                     ORDER APPROVING FINAL
13                     Plaintiffs,                   IMPLEMENTATION PLAN

14   v.
15   WASHINGTON STATE DEPARTMENT
16   OF SOCIAL AND HEALTH SERVICES,
     et al.,
17
                       Defendants.
18

19            Having considered the Final Implementation Plan jointly submitted by the parties on

20   June 27, 2019 (Dkt. No. 679-1), and having considered the discussion with counsel and the

21   Court Monitor at the status hearing held on September 13, 2019:

22            IT IS HEREBY ORDERED that the Final Implementation Plan (Dkt. No. 679-1) is

23   approved by the Court, consistent with §(IV)(D)(3-4) of the Amended Comprehensive

24   Settlement Agreement (Dkt. No. 599-1).

25

26



          ORDER APPROVING FINAL                      1             ERROR! AUTOTEXT ENTRY NOT DEFINED.
          IMPLEMENTATION PLAN --
          NO. 14-cv-01178-MJP
 1          Dated this __1st__ day of October 2019.
 2

 3

 4                                      A
                                        Marsha J. Pechman
 5
                                        United States Senior District Judge
 6

 7

 8   Presented by:
 9   /s/ Randy Head                                   /s/ Kimberly Mosolf
     Nicholas A. Williamson, WSBA No. 44470           David R. Carlson, WSBA No. 35767
10
     Randy Head, WSBA No. 48039                       Kimberly Mosolf, WSBA No. 49548
11   Jessica Erickson, WSBA No. 43024
     Office of the Attorney General                   Disability Rights Washington
12   7141 Cleanwater Drive SW                         315 Fifth Avenue South, Suite 850
     P.O. Box 40124                                   Seattle, WA 98104
13   Olympia, WA 98504-0124                           (206) 324-1521
14   (360) 586-6565                                   davidc@dr-wa.org
     nicholas.williamson@atg.wa.gov                   kimberlym@dr-wa.org
15   randy.head@atg.wa.gov
     jessica.erickson@atg.wa.gov                      /s/Christopher Carney
16                                                    Christopher Carney, WSBA No. 30325
     Attorneys for Defendants                         Sean Gillespie, WSBA No. 35365
17                                                    Kenan Isitt, WSBA No. 35317
18
                                                      Carney Gillespie Isitt PLLP
19                                                    315 5th Avenue South, Suite 860
                                                      Seattle, Washington 98104
20                                                    (206) 445-0212
                                                      Christopher.Carney@cgilaw.com
21
                                                      Attorneys for Plaintiffs
22

23

24

25

26



       ORDER APPROVING FINAL                           2             ERROR! AUTOTEXT ENTRY NOT DEFINED.
       IMPLEMENTATION PLAN --
       NO. 14-cv-01178-MJP
